Citation Nr: 0733499	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability secondary to a service-connected right eye 
disability.

2.  Entitlement to an increased rating for a right eye 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a left eye 
disability secondary to a service-connected right eye 
disability, and for an increased rating for a right eye 
disability, currently rated as 30 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  Specifically, the veteran contends that his 
left eye conditions (decreased visual acuity, cataract, dry 
eye syndrome, and glaucoma) both developed and worsened as a 
result of his service-connected right eye disability 
(blindness secondary to traumatic injury).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The veteran was afforded an opthamological examination in 
November 2003, as a result of which he was diagnosed with 
left eye disorders including glaucoma versus ocular 
hypertension, decreased visual acuity, cataract, and dry eye 
syndrome.  The examining physician, however, did not comment 
as to whether there was any relationship between the 
development of these disorders and the veteran's 
service-connected right eye disability, or as to whether the 
veteran's service-connected right eye disability had 
aggravated his left eye disorders.

Accordingly, the Board finds that a remand for an etiological 
opinion is necessary, as it remains unclear whether the 
veteran's left eye disorders are etiologically related to his 
service-connected right eye disability, and whether his right 
eye disability caused or contributed to the veteran's 
development of decreased visual acuity, cataract, dry eye 
syndrome, and glaucoma of the left eye.

If the veteran's service-connected right eye disability did 
not cause those disorders, VA must also consider whether they 
may have aggravated those disorders.  Specifically, secondary 
service connection includes those circumstances where a 
disorder is proximately due to or the result of a service-
connected disability, including cases where an otherwise non-
service-connected disability is aggravated (rather than 
caused) by a service-connected disability.  See Allen, 7 Vet. 
App. 439, 448-449 (1995); see also Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  Service connection on the 
basis of aggravation must be considered.  

With regard to the claim of entitlement to an increased 
rating for a right eye disability, this claim is inextricably 
intertwined with the veteran's pending claim for service 
connection for a left eye disability, in that the veteran is 
arguing that his left eye disability is secondary to his 
right eye disability, and the resolution of the claim 
regarding entitlement to service connection might have 
bearing upon the claim for an increased rating.  

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should again be 
provided with notice of VA's duties to 
assist and notify him, set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 
and implementing regulations, including 
38 C.F.R § 3.159 (2007).  

In particular, the notice should 
include an explanation as to the 
information or evidence needed to 
establish service connection on a 
secondary basis, as proximately due or 
aggravated by a service-connected 
disability.  The notice described in 
this paragraph should be issued prior 
to issuance of a supplemental statement 
of the case (SSOC).  

2.  Forward the claims file to a 
qualified physician to review the 
record and render an opinion.  No 
additional physical examination of the 
veteran is necessary, unless the 
examining physician determines 
otherwise.  The examiner should 
indicate that the claims file has been 
reviewed.  

Based upon a review of the historical 
records and medical principles, the 
examiner is asked to: 

(a) provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's glaucoma 
versus ocular hypertension, decreased 
visual acuity, cataract, status post 
extraction, and dry eye syndrome of the 
left eye are etiologically related to 
his service-connected right eye 
disability.

(b) provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's service-
connected right eye disability 
aggravates, that is, permanently 
increases the pathology underlying the 
veteran's left eye disorders (including 
glaucoma versus ocular hypertension, 
decreased visual acuity, cataract, and 
dry eye syndrome) or permanently 
increases the symptoms of those 
disabilities.

The rationale for all opinions 
expressed must be provided.

3.  Then, the veteran's claims for 
service connection for a left eye 
disability secondary to the 
service-connected right eye disability, 
and for an increased rating for the 
right eye disability should be 
readjudicated.  

If any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
returned the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

